IN THE SUPREME COURT OF THE STATE OF DELAWARE

FREDERICK W. SMITH, JR.,                §
                                        §   No. 232, 2022
       Petitioner Below,                §
       Appellant,                       §   Court Below: Superior Court
                                        §   of the State of Delaware
       v.                               §
                                        §   C.A. No. N22M-06-093
TRUMAN MEARS, Warden                    §   Cr. ID No. 93007368DI
Sussex Correctional Institution,        §
                                        §
       Respondent Below,                §
       Appellee.                        §

                           Submitted: July 22, 2022
                           Decided:   August 30, 2022

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                     ORDER

      After consideration of the appellant’s opening briefs, the appellee’s motion to

affirm, the appellant’s request for appointment of counsel, and the record below, the

Court concludes that:

      (1)    The appellant, Frederick W. Smith, Jr., filed this appeal from the

Superior Court’s denial of his petition for a writ of habeas corpus. The State of

Delaware has filed a motion to affirm the judgment below on the ground that it is

manifest on the face of Smith’s opening briefs that his appeal is without merit. We

agree and affirm.
       (2)    In 1993, a Superior Court jury convicted Smith of second-degree

unlawful sexual intercourse, third-degree unlawful sexual penetration, and third-

degree assault. The Superior Court sentenced Smith to a total of thirty-six years of

Level V incarceration, suspended after thirty-two years for probation. This Court

affirmed on direct appeal.1

       (3)    While Smith was on probation in October 2021, a probation officer

filed an administrative warrant alleging that Smith had violated his probation. At a

hearing on November 3, 2021, the Superior Court found that Smith had violated his

probation and sentenced him to four years of imprisonment, suspended after eleven

months and successful completion of the Transition Sex Offender program for six

months of Level III probation. Smith did not appeal, but did file an unsuccessful

motion for correction of illegal sentence.2

       (4)    On June 17, 2022, Smith filed a petition for a writ of habeas corpus in

the Superior Court. The Superior Court denied the petition, finding that Smith was

legally detained. This appeal followed. In his opening brief, Smith argues, as he

did below, that he is illegally detained because his probation officer lied and he did

not violate his probation. After the appellee filed a motion to affirm, Smith filed a




1
 Smith v. State, 669 A.2d 1 (Del. 1995).
2
 Smith v. State, 2022 WL 2715728 (Del. July 12, 2022) (affirming the Superior Court’s denial of
Smith’s motion for correction of illegal sentence).
                                              2
request for appointment of counsel and argued that his 1993 indictment was

defective.

       (5)     Under Delaware law, the writ of habeas corpus provides relief on a very

limited basis.3 Habeas corpus only “provides an opportunity for one illegally

confined or incarcerated to obtain judicial review of the jurisdiction of the court

ordering the commitment.”4 Where the commitment is regular on its face and the

court clearly had jurisdiction over the subject matter, habeas corpus does not afford

a remedy to the petitioner.5

       (6)     The Superior Court did not err in denying Smith’s petition. Smith

offered nothing to suggest that the VOP sentencing order was irregular on its face or

that the Superior Court lacked jurisdiction to sentence him.             Smith “may not use a

petition for a writ of habeas corpus as a substitute for a timely-filed appeal or to seek

postconviction relief.”6       We will not consider Smith’s claims concerning the

indictment for the first time on appeal7 but note that we have previously rejected his




3
  Hall v. Carr, 692 A.2d 888, 891 (Del. 1997).
4
  Id.. See also 10 Del. C. § 6902(1) (providing that habeas corpus relief is not available to those
who are “committed or detained on a charge of treason or felony, the species whereof is plainly
and fully set forth in the commitment”).
5
  Jones v. Anderson, 183 A.2d 177, 178 (Del. 1962); Curran v. Woolley, 104 A.2d 771, 773-74
(Del. 1954)
6
  Gordon v. Metzger, 2019 WL 168663, at *1 (Del. Jan. 10, 2019)
7
  Del. Supr. Ct. R. 8.

                                                3
challenges to the indictment.8 Smith’s request for appointment of counsel is denied

as moot.

       NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED, the judgment of the Superior Court is AFFIRMED, and the request for

appointment of counsel is denied as MOOT.

                                             BY THE COURT:
                                             /s/ Gary F. Traynor
                                             Justice




8
  See, e.g., In re Smith, 2012 WL 3096697, at *1 (Del. July 30, 2012) (dismissing Smith’s petition
for a writ of mandamus and noting “Smith, in fact, has unsuccessfully challenged the indictment
against him on multiple occasions”); Smith v. State, 2002 WL 451827, at *1 (Del. Mar. 22, 2002)
(rejecting Smith’s challenges to the validity of the indictment).
                                                4